Citation Nr: 0942762	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-34 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1968 to May 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

By an April 2005 post-remand rating decision, the RO granted 
service connection for PTSD, and assigned a rating of 10 
percent, effective February 23, 2001.  The 10 percent rating 
was granted based on the evidence of record, however, the RO 
indicated that the Veteran needed to be scheduled for a VA 
examination to ascertain the Veteran's current level of 
disability.  The Veteran appealed, asserting that his 
disability warranted a higher rating.  Thereafter, based on a 
May 2005 VA examination, a June 2005 rating decision granted 
an increased rating of 30 percent for PTSD, effective May 2, 
2005.  A September 2006 rating decision granted the Veteran a 
30 percent rating for PTSD from February 23, 2001.  

A February 2002 medical opinion from J.M.S., RN-CS, indicated 
that she treated the Veteran for his PTSD on a bi-weekly 
basis since January 2002.  The Veteran's symptoms included 
intrusive thoughts, anger, irritability both at work and at 
home, and difficulty sleeping.  The Veteran also reported 
problems relating to his family, indicating that he has taken 
separate vacations on many occasions.  He also stated that he 
had no close friends, and preferred to be by himself.  VA 
treatment records dated February 2002 to August 2004 
indicated that the Veteran continued treatment for PTSD with 
J.M.S., RN-CS at the Worcester Vet Center.  

While VA treatment records from the Worcester VAMC are 
available, it appears that the records related to the 
Veteran's PTSD treatment at eth Worcester Vet Center with 
J.M.S., RN-CS were never obtained.  Copies of those reports 
should be requested.  38 C.F.R. § 3.159(c)(1).

Additionally, based on statements in the Veteran's VA Form 9, 
the Veteran's representative, and J.M., M.D., it appears that 
the veteran's PTSD symptoms have worsened since his May 2005 
VA examination.  Specifically, the Veteran stated increasing 
problems with communication, long and short term memory, 
panic attacks, and thoughts of hurting others when he is 
under stress.  In December 2007, Dr. J.M. similarly stated 
that based on a recent treatment meeting, life had become far 
more difficult for the Veteran, with the Veteran exhibiting 
many more symptoms of depression.

Whether an examination is sufficiently contemporaneous to 
properly rate the current severity of the Veteran's 
disability depends on the particular circumstances of the 
individual case.  Snuffer v. Gober, 10 Vet. App. 400 (1997). 
 In the instant case, the Veteran stated on his VA Form 9 
that his symptoms continued to worsen.  Additionally, Dr. 
J.M., indicated a worsening in depression symptoms.  
Therefore, the Veteran should undergo additional VA 
examination of his PTSD symptoms in order to accurately 
assess the severity, symptomatology, and manifestations of 
his disabilities.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain treatment 
records from the Worcester Vet Center from 
January 2002 to the present.  
Additionally, the RO/AMC should obtain any 
treatment records from the Worcester VAMC 
reflecting treatment from Dr. J.M., from 
August 2004 to the present.

2.  After all treatment records, if any, 
are associated with the claims file, the 
Veteran should be afforded a VA 
examination to determine the current 
severity of his PTSD symptoms.  The claims 
file must be provided to the examiner 
prior to the examination.  All indicated 
studies and tests deemed necessary by the 
examiners should be accomplished and all 
results must be included in the 
examination report.  A complete rationale 
for all opinions expressed must be 
provided.  

The examiner must address assign an Axis V 
diagnosis (GAF score), consistent with the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Psychiatric Disorders, and explain what 
the assigned score represents.  
Additionally, the examiner must comment on 
the Veteran's current level of social and 
occupational impairment due to his PTSD.  
The specific PTSD symptoms which cause 
social and occupational impairment must be 
identified and discussed.  Any indications 
that the Veteran's complaints or other 
symptomatology are not in accord with the 
objective findings on examination should 
be directly addressed and discussed in the 
examination report.

3.  After the foregoing, the RO should 
review the Veteran's claims.  If the 
determination is adverse to the Veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case and given an 
opportunity to respond.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


